DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/18/2022 has been entered. Claims 1-2, 4-17, and 19-21 are currently pending. Applicant’s amendments to the claims have overcome the drawing objections and 35 USC 112 rejections previously set forth in the Non-Final Office Action mailed 12/16/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Clayton et al. (US 2014/0266970, hereby referred as Clayton).
Regarding claim 1, Gierow teaches the following:
an inflatable tracking antenna assembly (figure 1), comprising: 
an inflatable antenna (element 101, figure 1, “It is anticipated that the collapsible antenna positioning apparatus described above may be employed with a variety of antennas, including … inflatable antennas”, paragraph [0020]), the inflatable antenna being configurable in a packed configuration and a deployed configuration (paragraphs [0015], [0020], and [0022]), wherein in the deployed configuration the inflatable antenna is generally spherical in shape (as shown in figure 1); 
an antenna support structure, comprising: 
a plurality of support arms (elements 104 and 107; and elements 106 and 109, figure 1) that couple with lateral sides of the inflatable antenna; 
a base (elements 102, 103, and 105, figure 1) that is coupled with each of the plurality of support arms (as shown in figure 1), wherein the base comprises an azimuth drive assembly that adjusts an azimuth position of the inflatable antenna (by using elements 102 and 110, figure 1) and an elevation actuator (element 108, figure 1) that adjusts an elevation angle of the inflatable antenna; and 
a plurality of support legs (elements 113, figure 1) that extend outward from the base.
Gierow does not explicitly teach wherein the antenna comprises a differential global positioning satellite (GPS) connection, wherein the base comprises an azimuth actuator, and wherein the actuator adjusts the antenna based at least in part on a position information from the differential GPS connection.
However Gierow does actually teach using an actuator to rotate the elevation (“an elevation drive actuator 108”, paragraph [0015]), and does teach that the azimuth position is also rotatable without explicitly teaching what the drive assembly is using to rotate the inflatable antenna (paragraph [0015]). It is also well known in the antenna art that actuators are used to adjust the position of an antenna by a certain desired amount. Gierow also teaches that the antenna is used to track a satellite. 
Clayton suggests the teachings of wherein the antenna comprises a differential global positioning satellite (GPS) connection (paragraph [0031], figure 2), and wherein the actuator adjusts the antenna based at least in part on a position information from the differential GPS connection (paragraph [0031], figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the azimuth drive assembly of Gierow to be an azimuth actuator as actuators are commonly used in the antenna art, and even used in Gierow, to rotate an antenna about an axis a certain desired amount due to the precise positioning needed when aligning the inflatable tracking antenna with a target device. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the antenna of Gierow as modified to comprises a differential global positioning satellite (GPS) connection, and wherein the actuator adjusts the antenna based at least in part on a position information from the differential GPS connection as suggested by the teachings Clayton in order to determine proper antenna positioning relative to a desired satellite it supposed to be tracking (paragraph [0031]).

Regarding claim 2, Gierow as modified in claim 1 teaches the following:
wherein: the inflatable antenna comprises at least two mating features (paragraph [0016]); each of the at least two mating features is disposed on a lateral side surface of the inflatable antenna (as shown in figure 1); and a top end of each of the plurality of support arms comprises a corresponding mating feature (elements 115 and 117, figure 1) that is engageable with a respective one of the at least two first mating features of the inflatable antenna (paragraph [0016]).

Regarding claim 5, Gierow as modified in claim 1 teaches the following:
wherein the base comprises a stationary portion (element 103, figure 1) and a rotatable portion (elements 102 and 105, figure 1) disposed atop the stationary portion; and the azimuth actuator rotates the rotatable portion relative to the stationary portion to adjust the azimuth position of the inflatable antenna (paragraph [0015], as explained in claim 1).

Regarding claim 21, Gierow as modified in claim 1 teaches the inflatable tracking antenna assembly with the exception for the following:
further comprising a plurality of rollers disposed on an upward facing surface of one or both of the base and one or more of the plurality of support arms, wherein: rotational axes of the plurality of rollers are aligned along an actuate path that mimics a circumference of the inflatable antenna; and each of the plurality of rollers contacts an outer surface of the inflatable antenna.
Clayton suggests the teachings of further comprising a plurality of rollers (elements 403 or 405, figures 4-9) disposed on an upward facing surface of one or both of the base (elements 411, figures 4-9) and one or more of the plurality of support arms, wherein: rotational axes of the plurality of rollers are aligned along an actuate path that mimics a circumference of the inflatable antenna (as shown in figures 4-5); and each of the plurality of rollers contacts an outer surface of the inflatable antenna (as shown in figures 4-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the inflatable tracking antenna assembly of Gierow to include a plurality of rollers disposed on an upward facing surface of one or both of the base and one or more of the plurality of support arms, wherein: rotational axes of the plurality of rollers are aligned along an actuate path that mimics a circumference of the inflatable antenna; and each of the plurality of rollers contacts an outer surface of the inflatable antenna as suggested by the teachings of Clayton in order to provide further support to the inflatable antenna while the antenna rotates which can allow it to smoothly rotate. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Clayton et al. (US 2014/0266970, hereby referred as Clayton), and further in view of Morrison et al. (US 6188367, hereby referred as Morrison).
Regarding claim 4, Gierow as modified in claim 1 teaches the inflatable tracking antenna assembly with the exception for the following:
further comprising: a timing belt coupled with the inflatable antenna and the elevation actuator, wherein the elevation actuator maneuvers the timing belt to adjust the elevation angle of the inflatable antenna.
However Gierow does teach in other embodiments that timing belts can be used to adjust the angle of the inflatable antenna (paragraph [0027]).
Morrison suggests the teachings of a timing belt coupled with the antenna and the elevation actuator, wherein the elevation actuator maneuvers the timing belt to adjust the elevation angle of the antenna (column 1, line 66 – column 2, line 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inflatable tracking antenna assembly of Gierow as modified to include a timing belt coupled with the inflatable antenna and the elevation actuator, wherein the elevation actuator maneuvers the timing belt to adjust the elevation angle of the inflatable antenna as suggested by the teachings of Gierow and Morrison which is one of a finite amount of well-known ways an actuator can be used to adjust an angle of an antenna so that the inflatable antenna can be aligned with a target device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Clayton et al. (US 2014/0266970, hereby referred as Clayton), and further in view of Hopkins et al. (US 2014/0070993, hereby referred as Hopkins).
Regarding claim 6, Gierow as modified in claim 5 teaches the inflatable antenna assembly with the exception for the following:
further comprising: a slip ring disposed between the stationary portion and the rotatable portion, the slip ring facilitating communication of electrical signals between the stationary portion and the rotatable portion.
However Gierow does teach that many different types of drive mechanisms may be used (paragraph [0031]).
Hopkins suggests the teachings of a slip ring disposed between the stationary portion and the rotatable portion, the slip ring facilitating communication of electrical signals between the stationary portion and the rotatable portion (paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the inflatable antenna assembly of Gierow as modified modified to include a slip ring disposed between the stationary portion and the rotatable portion, the slip ring facilitating communication of electrical signals between the stationary portion and the rotatable portion as suggests by the teachings of Gierow and Hopkins in order to maintain electrical connections between the stationary portion and the rotatable portion during azimuthal rotation (Hopkins, paragraph [0022])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Clayton et al. (US 2014/0266970, hereby referred as Clayton), and further in view of Legare et al. (US 2009/0243955, hereby referred as Legare).
Regarding claim 7, Gierow as modified in claim 1 teaches the inflatable antenna assembly with the exception for the following:
wherein: each of the plurality of support arms and each of the plurality of support legs is enagageable and disengageable with the base without use of any tools.
Legare suggests the teachings of wherein the antenna assembly is enagageable and disengageable without use of any tools (paragraph [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made each of the plurality of support arms and each of the plurality of support legs of Gierow as modified to be enagageable and disengageable with the base without use of any tools as suggested by the teachings of Legare as changing the fastening structure between the base and the plurality of support arms and each of the plurality of support legs so that no tools are needed can be used to ease the deployment and stowing process (paragraph [0021]).

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Rodeffer (US 6023247).
Regarding claim 8, Gierow teaches the following:
a tracking support structure for an inflatable antenna (figure 1), comprising: 
a plurality of support arms (elements 107 and 109, figure 1) that couple with lateral sides of the inflatable antenna (element 101, figure 1, “It is anticipated that the collapsible antenna positioning apparatus described above may be employed with a variety of antennas, including … inflatable antennas”, paragraph [0020]); 
a base that (elements 102, 103, and 105, figure 1) is coupled with each of the plurality of support arms (as shown in figure 1), wherein the base comprises:
a stationary portion (element 103, figure 1); 
a rotatable portion (elements 102 and 105, figure 6) disposed atop the stationary portion; 
an azimuth drive assembly (elements 102 and 110, figure 1) rotates the rotatable portion relative to the stationary portion to adjust an azimuth position of the inflatable antenna; and 
an elevation actuator (element 108, figure 1) that adjusts an elevation angle of the inflatable antenna; and
a plurality of support legs (elements 113, figure 1) that extend outward from the base.
Gierow does not explicitly teach an azimuth actuator; wherein the azimuth actuator comprises: an internal gear coupled with the rotatable portion; and a motor and gearbox assembly coupled with the stationary portion, the motor and gearbox assembly comprising a drive gear that is engaged with the internal gear. 
However Gierow does actually teach using an actuator to rotate the elevation (“an elevation drive actuator 108”, paragraph [0015]), and does teach that the azimuth position is also rotatable without explicitly teaching what the drive assembly is using to rotate the inflatable antenna (paragraph [0015]). It is also well known in the antenna art that actuators are used to adjust the position of an antenna by a certain desired amount.
Rodeffer suggests the teachings of an azimuth actuator; wherein the azimuth actuator comprises: an internal gear (element 720, figure 7b) coupled with the rotatable portion (element 40, figure 1); and a motor (element 300, figure 1) and gearbox (element 330, figure 1) assembly coupled with the stationary portion (element 30, figure 1), the motor and gearbox assembly comprising a drive gear that is engaged with the internal gear (as explained in the descriptions of figures 1 and 7b). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the azimuth drive assembly of Gierow to be an azimuth actuator as actuators are commonly used in the antenna art, and even used in Gierow, to rotate an antenna about an axis a certain desired amount due to the precise positioning needed when aligning the inflatable tracking antenna with a target device. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the azimuth actuator of Gierow as modified to comprise an internal gear coupled with the rotatable portion; and a motor and gearbox assembly coupled with the stationary portion, the motor and gearbox assembly comprising a drive gear that is engaged with the internal gear as suggested by the teachings of Rodeffer which is one of a finite number of ways to implement an actuator to rotate a rotatable position relative to the stationary portion to adjust an azimuth position of the antenna which can be used to accurately rotate the antenna while also eliminating wrapping of the motor control and powerlines (column 2, line 60 – column 3, line 7).

Regarding claim 9, Gierow as modified in claim 8 teaches the following:
wherein: each of the plurality of support arms is packable into a smaller form factor when the tracking base is disassembled (paragraph [0022], figures 2).

Regarding claim 10, Gierow as modified in claim 8 teaches the following:
wherein: each of the plurality of support arms (paragraph [0022], figures 2) is formed from multiple segments (elements 203, figure 2A).

Regarding claim 11, Gierow as modified in claim 10 teaches the following:
wherein: the segments (elements 203, figure 2A) are permanently coupled (through elements 204, figures 2) with and foldable relative to one another (paragraph [0022], figures 2).

Regarding claim 12, Gierow as modified in claim 10 teaches the following:
wherein: at least some of the multiple segments (elements 203, figure 2A) are generally linear (paragraph [0022], figures 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Rodeffer (US 6023247)., and further in view of Legare et al. (US 2009/0243955, hereby referred as Legare).
Regarding claim 13, Gierow as modified in claim 10 teaches the tracking support structure for an inflatable antenna with the exception for the following:
wherein: the multiple segments are fully separable from one another.
However Gierow does discuss stowing the multiple segments when the antenna is not deployed (paragraph [0022], figures 2).
Legare suggests the teachings of having multiple segments that are fully separable from one another (paragraphs [0024], [0039], and [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the multiple segments of Gierow as modified to be fully separable from one another as suggested by the teachings of Legare which can be used to further reduce the space needed to pack up the tracking support structure for an inflatable antenna when transporting it, and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177 (BdPatApp&Int 1969).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Rodeffer (US 6023247)., and further in view of Hopkins et al. (US 2014/0070993, hereby referred as Hopkins).
Regarding claim 14, Gierow as modified in claim 8 teaches the tracking support structure with the exception for the following:
further comprising: a slip ring disposed between the stationary portion and the rotatable portion, the slip ring facilitating communication of electrical signals between the stationary portion and the rotatable portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the tracking support structure of Gierow as modified to include a slip ring disposed between the stationary portion and the rotatable portion, the slip ring facilitating communication of electrical signals between the stationary portion and the rotatable portion as suggests by the teachings of Gierow and Hopkins in order to maintain electrical connections between the stationary portion and the rotatable portion during azimuthal rotation (Hopkins, paragraph [0022]).

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Sherwood et al. (US 2019/0123418, hereby referred as Sherwood).
Regarding claim 15, Gierow teaches the following:
a tracking support structure for an inflatable antenna (figure 6), comprising: 
a plurality of support arms (elements 607 and 609, figure 6) that couple with lateral sides of the inflatable antenna (element 101, figure 6, “It is anticipated that the collapsible antenna positioning apparatus described above may be employed with a variety of antennas, including … inflatable antennas”, paragraph [0020]); and 
a base (element 102, 103, and 601, figure 6) that is coupled with each of the plurality of support arms (through element 601, figure 6), wherein the base comprises: 
a stationary portion (element 103, figure 6); 
a rotatable portion (elements 102 and 601, figure 6) disposed atop the stationary portion; 
an azimuth drive assembly (element 102, figure 6) rotates that rotatable portion relative to the stationary portion to adjust an azimuth position of the inflatable antenna; and 
an elevation drive assembly (element 612, figure 6) that adjusts an elevation angle of the inflatable antenna; and 
a plurality of support legs (elements 113, figure 1) that extend outward from the base, wherein each of the plurality of support legs comprises a leveling support (elements 119, figure 1).
Gierow does not explicitly teach in this embodiment an azimuth actuator and an elevation actuator, and wherein the plurality of support legs comprises a leveling support that is pivotable relative to a respective one of the plurality of support legs. 
However Gierow does actually teach using an actuator to rotate the elevation (“an elevation drive actuator 108”, paragraph [0015]), and does teach that the azimuth position is also rotatable without explicitly teaching what the drive assembly is using to rotate the inflatable antenna (paragraph [0015]). It is also well known in the antenna art that actuators are used to adjust the position of an antenna by a certain desired amount.
Sherwood suggests the teachings of the plurality of support legs (elements 11, figures 4-7) comprises a leveling support that is pivotable (as shown in figures 4-7) relative to a respective one of the plurality of support legs (elements 3 and 5, figures 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the azimuth drive assembly and the elevation drive assembly of Gierow to be implemented by using actuators as actuators are commonly used in the antenna art, and even used in Gierow, to rotate an antenna about an axis a certain desired amount due to the precise positioning needed when aligning the inflatable tracking antenna with a target device. It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the support legs of Gierow as modified to be pivotable relative to a respective one of the plurality of support legs as suggested by the teachings of Sherwood in order to for the support to be adjustably securable to a number of different structures having a wide variety of shapes including flat structures, slanted structures, and walls (paragraph [0005]).

Regarding claim 16, Gierow as referred in claim 15 teaches the following:
wherein: each of the plurality of support arms (elements 607 and 609, figure 6) is curved.

Regarding claim 19, Gierow as referred in claim 15 teaches the following:
wherein: a top end of each of the plurality of support arms (elements 107 and 109, figure 1) comprises mating features (elements 115 and 117, figure 1) that are engageable with corresponding mating features of the inflatable antenna (paragraph [0016]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Sherwood et al. (US 2019/0123418, hereby referred as Sherwood), and further in view of Sohfuku et al. (US 2009/0237303, hereby referred as Sohfuku).
Regarding claim 17, Gierow as modified in claim 15 teaches the tracking support structure for an inflatable antenna with the exception for the following:
further comprising: one or more rollers disposed on an upward facing surface of one or both of the base and one or more of the plurality of support arms.
Sohfuku suggests the teachings of one or more rollers disposed on an upward facing surface of one or both of the base (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the tracking support structure for an inflatable antenna of Gierow as modified to include one or more rollers disposed on an upward facing surface of one or both of the base and one or more of the plurality of support arms as suggested by the teachings of Sohfuku in order to provide rotational stability and for smooth rotational movement of the inflatable antenna in both the azimuth and elevation axis (paragraph [0049]).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gierow et al. (US 2008/0042921, hereby referred as Gierow) in view of Sherwood et al. (US 2019/0123418, hereby referred as Sherwood), and further in view of Legare et al. (US 2009/0243955, hereby referred as Legare).
Regarding claim 20, Gierow as modified in claim 15 teaches the tracking support structure with the exception for the following:
wherein: the tracking support structure is packable into one or more handheld storage containers between deployments. 
However Gierow does teach that the tracking support structure is packable (paragraph [0018] and [0022]) and that the tracking support structure is portable (paragraph [0015]).
Legare suggests the teachings of wherein the support structure is packable into one or more handheld storage containers between deployments (figures 1 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the tracking support structure of Gierow as modified to be packable into one or more handheld storage containers between deployments as suggested by the teachings of Gierow and Legare in order to allow for an easy way to carry the tracking support structure when moving the tracking support structure to another location which is desired in a portable antenna. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845